Case 1:19-cv-01515-RGA Document 68 Filed 06/17/20 Page 1 of 1 PageID #: 2810




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

RSB SPINE, LLC,                            :
                                           :
                      Plaintiff,           :
                                           :
                v.                         :      Civil Action No. 19-1515-RGA
                                           :
DEPUY SYNTHES SALES, INC, et al.,          :
                                           :
                      Defendants.          :

                                          ORDER

                WHEREAS, the above-captioned case was stayed on June 15, 2020 (D.I. 67);

                NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

proceedings before the “PTAB” have been resolved so that this case may be reopened and other

appropriate action may be taken.




June 17, 2020                              /s/ Richard G. Andrews
  DATE                                     UNITED STATES DISTRICT JUDGE
